DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/23/2021.  Since the previous filing, claims 20-21, 36 and 51 have been amended, claims 53-54 have been added and no claim shave been cancelled.  Thus, claims 20-21, 36-38, 42-43, 45-51 and 53-54 are pending in the application.
In regards to the previous 103 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21/23/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-21, 36-38, 42-43, 45-50 and 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juster (US 2016/0143361) in view of Tremblay (US 2015/0181945), Todd (US 2012/0304990), Minskoff (US 2016/0021930), Chan (US 2014/0078164) and Hawes (US 2016/0360789).
In regards to claim 20, Juster discloses a method comprising: receiving, at one or more processors (processing circuitry 200 may include processor 310, paragraph 88 line 4-5), first data (memory 410 may contain information about the contents of the container 420 such as the substance type, paragraph 100 line 10-13) associated with a cartridge identifier (reservoir memory 410, paragraph 99 line 5, processor 310 able to communicate and transfer data stored in reservoir 345, paragraph 93 line 2-3) on a vaporizer cartridge (reservoir 345, see Annotated Fig 4), the vaporizer cartridge coupled to a vaporizer device (see Annotated Fig 4), the first data comprising information related to an age-restriction associated with a vaporizable material within the vaporizer cartridge (reservoir 345 contains reservoir memory 410, paragraph 99 line 5-8 which may contain information about the contents of the container 420 such as the substance type, paragraph 100 line 10-13, the substance which may be at least in part nicotine, paragraph 100 line 16-17, legal restrictions concerning the use of nicotine products include minimum age requirements); a second data corresponding to the user identification via at least one of a user interface or a detection device associated with the user interface (identification data acquired by PC, laptop, smartphone or wearable device, paragraph 111 line 35-39); based at least on the receiving of the second data, authenticating the user identification (user information used to ensure proper use of device 300, paragraph 111 line 39-42).

    PNG
    media_image1.png
    709
    417
    media_image1.png
    Greyscale

Annotated Fig 4
Juster does not disclose causing a generating of a request for user identification in a user interface wherein said request for user identification is caused by receiving of the first data associated with the cartridge identifier or wherein user identification includes a facial scan data of the user and wherein authenticating use identification includes using the facial scan data to perform an age analysis in which an estimated age of the use is calculated based on an analysis of facial features, and determining that the estimated age of the user exceeds a minimum age requirement associated with the vaporizable material, and wherein based on the 
However, Todd teaches based at least on the receiving of the first data associated with the cartridge identifier (medical dose cartridge has data recognition means for the purpose of verifying use and user, paragraph 111 line 15-18), and in response generating a request for user identification (method comprises step wherein system verifies authorized use of dosage form by user, paragraph 23, 25, 38, 42, 48, verification of authorized user follows identification of the cartridge, claim 48, 49 and 51).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster such that based at least on the receiving of the first data associated with the cartridge identifier, causing presenting a request for user identification as taught by Todd as this would ensure that not only the vaporizer device but also the vaporizable material contained within the reservoir is used properly by the correct individuals.
Further, Tremblay teaches causing presenting of a request for user identification (authorization information 700, paragraph 161) in a user interface generated on a display by the one or more processors (information 700 may be provided as a response to a request presented on the user interface of mobile communication device 400, paragraph 161) and wherein based on the authenticating the user identification, causing the vaporizer device to operate consistent with one or more parameters determined by the one or more processors (device enables vapor providing capability when authorization information received, paragraph 160 line 7-11).

While Juster discloses the use of image data for the purpose of age verification (paragraph 111 line 36-40), it does not disclose that this image data is a facial scan of a user nor an age analysis in which an estimated age of a user is calculated based on an analysis of facial features.  
However, Minskoff teaches an electronic vaporizer with the capability of acquiring a facial scan of a user for the purpose of identification verification (paragraph 364).
Further, Chan teaches a security protocol which uses analysis of a facial image to determine the age of a user (intruder analysis module 308 analyzes image data to determine age of viewer, paragraph 51 line 6-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster such that the image data used for age verification was acquired by a facial scan of the user as taught by Minskoff and an analysis of the facial scan to determine an estimated age calculated based on analysis of the facial features as taught by Chan as this would allow the device to accurately determine an appropriate user of the device to prevent improper usage of the device.
 Additionally, Hawes teaches writing to the cartridge identifier (pod system 2200 includes CC-NVM 2205 which comprises non-volatile memory 2205b, paragraph 112 and 113, memory 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster to write to the cartridge identifier a third data associated with the operation of the vaporizer device, the third data including a usage information corresponding to a first quantity of the vaporizable material remaining in the vaporizer cartridge subsequent to the operation of the vaporizer device as taught by Hawes as this would allow the cartridge to retain operational data between uses (Hawes: paragraph 6 line 11-13)
In regards to claim 21, Juster in view of Tremblay, Todd, Minskoff, Chan and Hawes teaches the method of claim 20 and Juster further discloses further comprising: pairing a communication device (device may communicate with one or more external computing devices, paragraph 96 line 7-11) with the vaporizer device, the pairing comprising establishing a wireless communication channel (communication between device and external computing device may be wireless, paragraph 90 line 16-19 and paragraph 96 line 11-14) between a first communication hardware of the communication device (external computing device 375) and a second communication hardware of the vaporizer device (host interface 370 communicates with external computing device, paragraph 96 line 11-14), the communication device comprising the one or more processors and the display for the user interface (paragraph 96 line 8-11); the one or more processors causing the vaporizer device to operate in accordance with the one or more parameters by at least transmitting, via the wireless communication channel, a fourth data corresponding to the one or more parameters to the vaporizer device from the communication 
In regards to claim 36, Juster in view of Tremblay, Todd, Minskoff Chan and Hawes teaches the method of claim 21 and Juster further discloses wherein the vaporizer cartridge (reservoir 345, paragraph 99 line 4) comprises the cartridge identifier (reservoir 345 contains reservoir memory 410, paragraph 99 line 5-8 which may contain information about the contents of the container 420 such as the substance type, paragraph 100 line 10-13), the vaporizable material (reservoir 345 includes container 420 configured to store pre-vapor formulation 430, paragraph 100 line 1-4), a controller (operating system processing circuitry 200, paragraph 88 line 3-4), and one or more vaporizer body contacts in communication with the controller (operating system processing circuitry 200 comprises reservoir interface 340, paragraph 88 line 3-5); wherein the cartridge identifier comprises a cartridge memory (reservoir memory 410) storing the first data (reservoir memory 410 contains information about the contents of the container 420 such as the substance type, paragraph 100 line 10-13).
The embodiment of Figures 3 and 4 of Juster do not teach wherein a cartridge comprises a heater and one or more cartridge contacts, and wherein a vaporizer device comprises a power source, and wherein the vaporizer device and the vaporizer cartridge are configured such that, when coupled, the one or more vaporizer body contacts engage the one or more cartridge contacts; wherein the one or more cartridge contacts and the one or more vaporizer body contacts are configured to, when engaged, form a data exchange circuit, and through which the one or more processors receives the first data associated with the cartridge identifier comprises accessing the first data from the cartridge memory.
However, the embodiment of Figures 1 and 2 teach wherein a cartridge (section 70) comprises a heater (section 70 contains heater 14, paragraph 66 line 2-4) and one or more cartridge contacts (cathode connector piece 37, paragraph 70 line 4-8), and wherein a vaporizer device (section 72) comprises a power source (power source 1, paragraph 79 line 5-6), and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figures 3 and 4 of Juster such that the cartridge comprises a heater and one or more cartridge contacts, and wherein a vaporizer device comprises a power source, and wherein the vaporizer device and the vaporizer cartridge are configured such that, when coupled, the one or more vaporizer body contacts engage the one or more cartridge contacts; wherein the one or more cartridge contacts and the one or more vaporizer body contacts are configured to, when engaged, form a data exchange circuit, through which the one or more processors receives the first data associated with the cartridge identifier comprises accessing the first data from the cartridge memory as taught by the embodiment of Figures 1 and 2 of Juster as placing the heater in the cartridge would place it in proximity to the vaporizable material while placing the battery in the body would prevent the heater from being triggered accidentally while the device is not in use, the cartridge and body contacts engaging to form a data exchange circuit between the cartridge and the body would allow the controller and the cartridge identifier and memory to communicate effectively to ensure proper operation the device.

In regards to claim 38, Juster in view of Tremblay, Todd, Minskoff, Chan and Hawes teaches the method of claim 20 and Juster further discloses wherein: the second data a biometric authentication marker (device uses biometric information, paragraph 111 line 36-38).
Juster does not disclose wherein authenticating the user identification further includes determining that the data related to the biometric authentication marker matches a stored biometric authentication marker associated with a registered user profile, the registered user profile comprising age information.
However, Minskoff teaches wherein authenticating the user identification includes determining that the data related to the biometric authentication marker (paragraph 361) matches a stored biometric authentication marker associated with a registered user profile (paragraph 405 line 1-6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster such that authenticating the user identification includes determining that the data related to the biometric authentication marker matches a stored biometric authentication marker associated with a registered user profile as taught by Minskoff as this would allow the device to easily ascertain user information and verify user identity.
In regards to claim 42, Juster in view of Tremblay, Todd, Minskoff, Chan and Hawes teaches the method of claim 20 and Juster further discloses wherein the one or more processors cause the vaporizer device to operate in accordance with the one or more parameters determined by at least enabling operation of the vaporizer device to heat and vaporize of the vaporizable material (paragraph 111 line 36-40).

In regards to claim 45, Juster in view of Tremblay, Todd, Minskoff, Chan and Hawes teaches the method of claim 43.
Juster does not disclose determining, by the one or more processor, the one or more parameters from at least a user preference information and the identifying information related to the vaporizable material, the user preference information comprising a use profile associated with at least one of the identifying information related to the vaporizable material.
However, Minskoff teaches a method of operating a vaporizer comprising determining, by the one or more processor, the one or more parameters from at least a user preference information (Minskoff: paragraph 371) and the identifying information related to the vaporizable material (Minskoff: device recognizes contents of cartridge, paragraph 238 line 5-7), the user preference information comprising a use profile (Minskoff: user profiles generated based on user specific usage data, paragraph 379) associated with at least one of the identifying information related to the vaporizable material (Minskoff: device recognizes contents of cartridge, paragraph 238 line 5-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster to determine, by the one or more processor, the one or more parameters from at least a user preference information and the identifying information related to the vaporizable material, the user preference information comprising a use profile associated with at least one of the identifying information related to the 
In regards to claim 48, Juster in view of Tremblay, Todd, Minskoff, Chan and Hawes teaches the method of claim 20 and the combination further teaches wherein the one or more parameters includes a dosage limit (Minskoff: paragraph 238 line 5-8) associated with the dosage limit (Minksoff: paragraph 238 line 5-12 and paragraph 240 line 13-19 and paragraph 261 line 1-4).
In regards to claim 49, Juster in view of Tremblay, Todd, Minskoff and Chan teaches the method of claim 48 and the combination further teaches enabling operation of the vaporizer device for vaporizing of the vaporizable material; determining an estimated consumed dosage (Minskoff: paragraph 238 line 5-8 and 239 line 9-15); and in response to the estimated consumed dosage exceeding the dosage limit, at least partially disabling the vaporizer device to limit vaporization of the vaporizable material (Minskoff: paragraph 261 line 1-4).
In regards to claim 50, Juster in view of Tremblay, Todd, Minskoff, Chan and Hawes teaches the method of claim 49 and the combination further teaches in response to the estimated consumed dosage meets or exceeds the dosage limit, generating of a user notification that the dosage limit has been reached (Minskoff: device has ability to calculate dosage per inhalation, paragraph 238 line 5-8, device has capability to deliver alerts or notifications concerning number of inhalations taken, paragraph 300).
In regards to claim 46, Juster in view of Tremblay, Todd, Minskoff, Chan and Hawes teaches the method of claim 20.
Juster does not disclose wherein the one or more parameters include one or more preferred temperatures for heating the vaporizable material over a vaporization session.
However, Hawes teaches wherein the one or more parameters include one or more preferred temperatures for heating the vaporizable material over a vaporization session (heater 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster such that the one or more parameters include one or more preferred temperatures for heating the vaporizable material over a vaporization session as taught by Hawes as this would allow the device to adapt the applied temperature to suit the preference of the user.
In regards to claim 47, Juster in view of Tremblay, Todd, Minskoff, Chan and Hawes teaches the method of claim 46 and the combination further teaches wherein the use profile comprises a first preferred temperature during a first puff count, wherein the use profile further comprises a second preferred temperature during a second puff count subsequent to the first puff count, and wherein the second temperature is different from the first temperature, the second puff count subsequent to the first puff count (individual puff strength may be used as feedback to adjust heating, paragraph 98, controller may store heating profiles which may be adjusted to suit user preference, paragraph 99).
In regards to claim 53, Juster in view of Tremblay, Todd, Minskoff, Chan and Hawes teaches the method of claim 20 and the combination further discloses wherein the usage information includes a temperature setting applied during the operation of the vaporizer device (Hawes: operating parameters, paragraph 75 line 6-8, operating parameters include heating profiles, paragraph 99 line 6-7).
In regards to claim 54, Juster in view of Tremblay, Todd, Minskoff, Chan and Hawes teaches the method of claim 20 and the combination further discloses wherein the usage information includes a second quantity of the vaporizable material consumed during the operation of the vaporizer device, and wherein the first quantity of the vaporizable material remaining in the vaporizer cartridge is determined based at least on the second quantity of the .
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Juster (US 2016/0143361) in view of Tremblay (US 2015/0181945), Todd (US 2012/0304990), Cameron (US 2019/0104762), Chan (US 2014/0078164) and Hawes (US 2016/0360789).
In regards to claim 51, Juster discloses a vaporizer device (battery section 72) configured to receive a vaporizer cartridge (replaceable cartridge 70), the vaporizer cartridge comprising a vaporizable material (cartridge section 70 comprises reservoir 345 with pre-vapor formulation, paragraph 66 line 2-4), the vaporizer device (second section 72) comprising: a power source (power source 1, paragraph 79 line 5-6) configured to provide power to a heater (heater 14) for vaporization of the vaporizable material (paragraph 80 and paragraph 77); a controller (operating system processing circuitry 200, paragraph 79 line 5-7).
The embodiment of Figures 1 and 2 of Juster does not disclose wherein the vaporizer cartridge comprises a cartridge identifier, the vaporizer device comprises a wireless communication interface, the controller in communication with the wireless communication interface and the power source, the controller configured to: receive a first data associated with the cartridge identifier, the first data indicative of at least an age restriction associated with the vaporizable material; in response to receiving of the first data: at least partially disable the vaporizer device to limit the vaporization of the vaporizable material, and trigger, at a communication device communicatively coupled with the vaporizer device via the wireless communication interface, a display of a request for an age verification of a user of the vaporizer device; in response to the communication device performing the age verification, receive, from the communication device via the wireless communication interface, a second data corresponding to an authenticated user identification associated with an age information that meets or exceeds the age restriction, the communication device performing the age verification by calculating, based on analysis of facial features, an estimated age of the user, and 
However, the embodiment of Figures 3 and 4 of Juster teaches wherein a vaporizer cartridge (reservoir 345) comprises a cartridge identifier (reservoir 345, paragraph 66 line 2, which contains reservoir memory 410, paragraph 99 line 5-8 which may contain information about the contents of the container 420 such as the substance type, paragraph 100 line 10-13), a vaporizer device comprising a wireless communication interface (operating system processing circuitry 200, paragraph 79 line 5-7, see Annotated Fig 4, which contains host interface 370, paragraph 88 line 4-7, which provides communication between device and external computing device via wireless means, paragraph 90 line 16-19 and paragraph 96 line 11-14); the controller in communication with the wireless communication interface (memory 320 of operating system processing circuitry 200, paragraph 88 line 4-7, memory 320 communicates through host interface, paragraph 90 line 15-19) and the power source (operating system processing circuitry 200 contains processor 310, paragraph 88 line 4-5, operation of battery may be managed by processor 310, paragraph 95 line 1-3 and 10-13), the controller configured to: receive a first data associated with the cartridge identifier (paragraph 93); and requires age verification prior to allowing operation of device (paragraph 111 line 36-40), the vaporizer device configured for data communication with the communication device via the wireless communication interface (communication between device and external computing device may be wireless, paragraph 90 line 16-19 and paragraph 96 line 11-14); receive second data corresponding to an authenticated user identification associated with age information that meets or exceeds the age restriction from the communication device via the wireless communication interface (paragraph 111 line 32-35 and 48-54).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Juster such that 
Juster does not disclose the first data indicative of at least an age restriction associated with the vaporizable material, at least a partially disabling of the vaporizer device to limit vaporization of the vaporizable material, triggering a display of a request for an age verification of a user or wherein said request for user age verification is caused by receiving of the first data associated with the cartridge identifier, performing age verification by calculating, based on facial features, an estimated age of the user, and determining that the estimated age of the user exceeds a minimum age requirement associated with the vaporizable material, or wherein in response to receiving of the second data, enable operation of the vaporizer device for vaporization of the vaporizable material, and writing to the cartridge identifier, a third data associated with the operation of the vaporizer device, the third data including a usage 
However, Cameron teaches the first data indicative of at least an age restriction associated with the vaporizable material (paragraph 170, claim 6-7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster such that the first data is indicative of at least an age restriction associated with the vaporizable material as taught by Cameron as this would alert the user to the minimum age requirements for use of the device to ensure a potential user is aware of the requirements.
Further, Tremblay teaches triggering a display of a request for user age verification (paragraph 161) and in response to the receiving authenticated user identification, enable operation of the vaporizer device for the vaporization of the vaporizable substance (device enables vapor providing capability when authorization information received, paragraph 160 line 7-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster to trigger a request for age verification of the user and based at least on the receiving authenticated user identification, enable operation of the vaporizer device for the vaporization of the vaporizable substance as taught by Tremblay as this would provide a clear method for which to provide the user with instructions and to ensure the vaporizer receives the necessary information to confirm user identity by matching received information against previously collected information (paragraph 162 line 1-5) to prevent unauthorized use.
Further, Todd teaches based at least on the receiving of the first data (medical dose cartridge has data recognition means for the purpose of verifying use and user, paragraph 111 line 15-18): at least partially disabling the vaporizer device to limit vaporization of the vaporizable material (device capable of locking the device under multiple conditions after 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster such that based at least on the receiving of the first data associated with the cartridge identifier, causing presenting a request for user identification as taught by Todd as this would ensure that not only the vaporizer device but also the vaporizable material contained within the reservoir is used properly by the correct individuals.
While Juster discloses the use of image data for the purpose of age verification (paragraph 111 line 36-40), it does not disclose an age analysis in which an estimated age of a user is calculated based on an analysis of facial features.  
However, Chan teaches a security protocol which uses analysis of a facial image to determine the age of a user (intruder analysis module 308 analyzes image data to determine age of viewer, paragraph 51 line 6-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster to determine an estimated age of the user calculated based on analysis of the facial features as taught by Chan as this would allow the device to accurately determine an appropriate user of the device to prevent improper usage of the device.
Additionally, Hawes teaches writing to the cartridge identifier (pod system 2200 includes CC-NVM 2205 which comprises non-volatile memory 2205b, paragraph 112 and 113, memory 2205b may record information from the controller 2105, paragraph 119), a third data associated with the operation of the vaporizer device, the third data including a usage information corresponding to a first quantity of the vaporizable material removed from the vaporizer 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Juster to write to the cartridge identifier a third data associated with the operation of the vaporizer device, the third data including a usage information corresponding to a first quantity of the vaporizable material removed from the vaporizer cartridge during the operation of the vaporizer device as taught by Hawes as this would allow the cartridge to retain operational data between uses (Hawes: paragraph 6 line 11-13)
Response to Arguments
Applicant’s arguments concerning the amended claims are addressed in the new grounds of rejection entered above.
Applicant’s arguments concerning the new claims are addressed in the new grounds of rejection entered above.
In regards to applicant’s arguments concerning the combination of Chan, these arguments are not persuasive.  Chan is used to teach only that it is a known method of security for electronic devices to utilize age estimation on a facial image of a prospective user to ascertain eligibility to use the device in question. 
Other references considered of note but not cited:
Tussy (US 2016/0063235) teaches an authentication system for a mobile phone using facial recognition and age analysis of images (paragraph 141).
Poornachandran (US 2017/0180067) teaches a facial profiling system capable of identifying age passed on a facial profile image (paragraph 35).
Zhang (US 2017/0034324) teaches a mobile terminal capable of identifying age from a face image (paragraph 45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785